Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species I in the reply filed on 09/22/2021 is acknowledged.

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2021.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,153,520 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claim 1, 9,153,520 teaches a semiconductor die assembly, comprising: 
a first semiconductor die (claim 1, line 2); 
a second semiconductor die carrying the first semiconductor die, wherein the second semiconductor die includes a peripheral portion extending laterally outward beyond at least one side of the first semiconductor die, and wherein the first semiconductor die defines a first thermal path that transfers heat away from the second semiconductor die (claim 1, lines 3-8);
a plurality of thermally conductive elements extending from the first to the second semiconductor die, the thermally conductive elements being electrically isolated from the first and second semiconductor 
a thermal transfer feature at the peripheral portion of the second semiconductor die, wherein the thermal transfer feature defines a second thermal path that transfers heat away from the second semiconductor die, the second thermal path being separate from the first thermal path (claim 1, lines 9-18).

Regarding claim 12, 9,153,520 teaches a semiconductor die assembly, comprising: 
a stack of first semiconductor dies (claim 1, line 2 and claim 2); 
a second semiconductor die carrying the stack of first semiconductor dies, wherein the second semiconductor die includes a peripheral portion extending laterally outward beyond at least one side of the stack of first semiconductor dies, and wherein the-20- 10829-9070.USO4/148715886.1Attorney Docket No. 010829-9070.US04Client Ref No. 2011-0579.03/USstack of first semiconductor dies defines a first thermal path that transfers heat away from the second semiconductor die (claim 1, lines 3-8); 
a plurality of thermally conductive elements disposed between the stack of first semiconductor dies and the second semiconductor die and extending from the stack of first semiconductor dies to the second semiconductor die, the thermally conductive elements being electrically isolated from the stack of first semiconductor dies and the second semiconductor dies, wherein the first thermal path includes the plurality of thermally conductive elements (claim 1, lines 19-24 and 4-6);
a thermal transfer feature at the peripheral portion of the second semiconductor die, wherein the thermal transfer feature defines a second thermal path that transfers heat away from the second semiconductor die, the second thermal path being separate from the first thermal path (claim 1, lines 9-18); and 
a thermally conductive casing in contact with the thermal transfer feature, wherein the thermally conductive casing is in thermal communication with the thermal transfer feature (claim 1, lines 25-28)

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arvelo (US 20100019377 A1 hereinafter Arvelo) and further in view of Bartley et. Al. (US 20120038057 A1 hereinafter Bartley).

Regarding claim 1, Arvelo teaches in Fig. 5A with associated text a semiconductor die assembly, comprising: 
a first semiconductor die 210; 
a second semiconductor die 201 carrying the first semiconductor die, wherein the second semiconductor die includes a peripheral portion extending laterally outward beyond at least one side of the first semiconductor die (Fig. 5A), and wherein the first semiconductor die defines a first thermal path that transfers heat away from the second semiconductor die (paragraph [0026]); and 
a thermal transfer feature (501 and/or TIM 350 attached thereto) at the peripheral portion of the second semiconductor die, wherein the thermal transfer feature defines a second thermal path that transfers heat away from the second semiconductor die, the second thermal path being separate from the first thermal path (Fig. 5A, paragraph [0027]).  

	Bartley discloses in Figs. 16 and 17 a plurality of electrically thermally conductive elements (508 and bumps 532 therebetween) disposed between a first semiconductor die (lowest semiconductor die) and a second semiconductor die (semiconductor die above lowest semiconductor die) (Figs. 16 and 17, paragraph [0103]), similar to the electrically and  thermally conductive elements of Arvelo, including a plurality of thermally conductive elements (514 and/or 512 and bumps 532 therebetween), wherein the thermally conductive elements are electrically isolated from the first and second semiconductor dies (paragraphs [100] and [101]) so that by including such a plurality of thermally conductive elements in the electrically thermally conductive elements of Arvelo the resulting device would comprise a plurality of thermally conductive elements extending from the first to the second semiconductor die, the thermally conductive elements being electrically isolated from the first and second semiconductor dies, wherein the first thermal path includes the plurality of thermally conductive elements.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use such a plurality of thermally conductive elements as taught by Bartley in the electrically and thermally conductive elements of Arvelo because according to Bartley these features increase the thermal conductivity through the semiconductor die (paragraph [0101]) and so would be useful to further remove heat in the assembly of Arvelo.

Regarding claim 2, Arvelo in view of Bartley teaches the semiconductor die assembly of claim 1, further comprising: a plurality of electrically conductive elements disposed between the first and second semiconductor dies (C4 bumps paragraph [0030] of Arvelo or 506 and/or 510 of Bartley) wherein the first thermal path includes the plurality of electrically conductive elements (Arvelo paragraph [0036]). 

Bartley teaches in Figs. 16 and 17 the plurality of electrically conductive elements (506 and/or 510) are aligned with a plurality of through-silicon vias (530 attached to 506 and/or 510) of the first semiconductor die (second lowest die 500).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to make the plurality of electrically conductive elements of Arvelo in view of Bartley) to be aligned with a plurality of through-silicon vias of the first semiconductor die as taught by Bartley because according to Bartley such an arrangement allows the dies 500 to be physically and electrically coupled to one another in a stacked arrangement (paragraph [0103]) and so would be useful to couple the dies in in the assembly of Arvelo in view of Bartley.

Regarding claim 3, Arvelo in view of Bartley teaches the semiconductor die assembly of claim 2, wherein: the thermally conductive elements (512 and/or 514) are positioned interstitially between the electrically conductive elements (512 and 514 are arranged between elements 510); and-18- 10829-9070.USO4/148715886.1Attorney Docket No. 010829-9070.US04Client Ref No. 2011-0579.03/USthe thermally conductive elements are not electrically coupled to the through-silicon vias (512 and 514 are isolated from the dies paragraph [0101] and so are isolated to the vias attached to 510).  

Regarding claim 4, Arvelo in view of Bartley teaches both the thermally conductive elements and the electrically conductive elements include pillars, columns, studs, bumps, or a combination thereof (Arvelo paragraph [0030] or Bartley paragraph [0103]).  

Regarding claim 6, Arvelo teaches a thermally conductive casing 500 in contact with the thermal transfer feature (Fig. 5A), wherein the thermally conductive casing extends at least partially around the first and second semiconductor dies (Fig. 5A).  

Regarding claim 7, Arvelo teaches the thermally conductive casing includes a cavity configured to receive at least a portion of the first and second semiconductor dies (Fig. 5A).  

Regarding claim 8, Arvelo in view of Bartley teaches semiconductor die assembly of claim 1, wherein: the first semiconductor die is one of a plurality of memory dies arranged in a stack (paragraph [0029], additional dies 250 are stacked on 210 paragraph [0037]), wherein the memory dies are electrically coupled to one another by a first plurality of electrically conductive elements disposed between the memory dies (506 and/or 510 of Bartley); and 
the second semiconductor die is a logic die (Arvelo paragraph [0029]), wherein: -19-10829-9070.USO4/148715886.1Attorney Docket No. 010829-9070.US04Client Ref No. 2011-0579.03/USthe stack including the plurality of memory dies is electrically coupled to the logic die by a second plurality of electrically conductive elements disposed between the stack and the logic die (Arvelo paragraph [0030] and Bartley paragraph [0103]). 
Arvelo does not specify a plurality of through- silicon vias included in each memory die and wherein individual electrically conductive elements of the first plurality are aligned with corresponding through-silicon vias.  
Bartley teaches in Figs. 16 and 17 with associated text a plurality of through-silicon vias (530 attached to 506 and/or 510) included in each memory die and wherein individual electrically conductive elements of the first plurality are aligned with corresponding through-silicon vias (Fig. 17 paragraph [0103])

	It would have been obvious to one of ordinary skill in the art at the time of the invention to include a plurality of electrically conductive through silicon vias similar to those of  Bartley to be aligned with individual electrically conductive elements or Arvelo in view of Bartley because according to Bartley such an arrangement allows the dies 500 to be physically and electrically coupled to one another in a stacked arrangement (paragraph [0103]) and so would be useful to couple the dies in in the assembly of Arvelo in view of Bartley.

Regarding claim 9, Arvelo in view of Bartley teaches the semiconductor die assembly of claim 8, wherein the plurality of thermally conductive elements is a first plurality of thermally conductive elements, and wherein the stack comprising the plurality of memory dies further includes: a second plurality of 

Regarding claim 10, Arvelo in view of Bartley teaches semiconductor die assembly of claim 1. 
Arvelo does not specify the second semiconductor die includes a plurality of through-silicon vias configured to electrically couple the second semiconductor die with higher level circuitry external to the second semiconductor die.  
Bartley teaches in Figs. 16 and 17 with associated text the second semiconductor die (lowest die 500) includes a plurality of through-silicon vias 530.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include a plurality of electrically conductive through silicon vias similar to those of  Bartley in the second semiconductor die of Arvelo in view of Bartley because according to Bartley such an arrangement allows the dies 500 to be physically and electrically coupled to one another in a stacked arrangement (paragraph [0103]) and so would be useful to couple the dies in in the assembly of Arvelo in view of Bartley.
	Arvelo does not specify the through-silicon vias are configured to electrically couple the second semiconductor die with higher level circuitry external to the second semiconductor die.
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. configured to electrically couple the second semiconductor die with higher level circuitry external to the second semiconductor die): The limitation describes purpose, function, operation, or intent-of-use the through-silicon vias. However, the claim does not disclose a sufficient structure which supports the function. Since Arvelo in view of Bartley shows an identical structure as claimed, namely through-silicon vias, the Examiner submits that the through-silicon vias are capable of producing the claimed results.

Regarding claim 11, Arvelo teaches the second semiconductor die is a logic die (paragraph [0029]) generating a first power density at the peripheral portion during operation, the first power density greater than a second power density that the logic die generates in a medial portion of the logic die.  

Regarding claim 12, Arvelo teaches in Fig. 5A with associated text a semiconductor die assembly, comprising: 
a stack of first semiconductor dies (210 and 250, additional dies 250 are stacked on 210 paragraph [0037]); 
a second semiconductor die 201 carrying the stack of first semiconductor dies, wherein the second semiconductor die includes a peripheral portion extending laterally outward beyond at least one side of the stack of first semiconductor dies (Fig. 5A), and wherein the-20- 10829-9070.USO4/148715886.1Attorney Docket No. 010829-9070.US04Client Ref No. 2011-0579.03/USstack of first semiconductor dies defines a first thermal path that transfers heat away from the second semiconductor die (paragraph [0026]); 
a thermal transfer feature (501 and/or TIM 350 attached thereto) at the peripheral portion of the second semiconductor die, wherein the thermal transfer feature defines a second thermal path that transfers heat away from the second semiconductor die, the second thermal path being separate from the first thermal path (Fig. 5A, paragraph [0027]); and 

	Arvelo does not specify a plurality of thermally conductive elements disposed between the stack of first semiconductor dies and the second semiconductor die and extending from the stack of first semiconductor dies to the second semiconductor die, the thermally conductive elements being electrically isolated from the stack of first semiconductor dies and the second semiconductor dies, wherein the first thermal path includes the plurality of thermally conductive elements, however Arvelo does teach a plurality of thermally conductive elements (C4 bumps paragraph [0030]) disposed between the stack of first semiconductor dies and the second semiconductor die and extending from the stack of first semiconductor dies to the second semiconductor die, wherein the first thermal path includes the plurality of thermally conductive elements (paragraph [0036]).
	Bartley discloses in Figs. 16 and 17 a plurality of thermally conductive elements (508 and bumps 532 therebetween) disposed between the stack of first semiconductor dies and the second semiconductor die (semiconductor die above lowest semiconductor die) (Figs. 16 and 17, paragraph [0103]) and extending from the stack of first semiconductor dies to the second semiconductor die, the thermally conductive elements being electrically isolated from the stack of first semiconductor dies and the second semiconductor dies (paragraphs [0100] and [0101]) so that by including such a plurality of thermally conductive elements in the electrically thermally conductive elements of Arvelo the resulting device would comprise a plurality of thermally conductive elements disposed between the stack of first semiconductor dies and the second semiconductor die and extending from the stack of first semiconductor dies to the second semiconductor die, the thermally conductive elements being electrically isolated from the stack of first semiconductor dies and the second semiconductor dies, wherein the first thermal path includes the plurality of thermally conductive elements.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use such a plurality of thermally conductive elements as taught by Bartley in the electrically and thermally conductive elements of Arvelo because according to Bartley these features increase the thermal 

Regarding claim 13, Arvelo in view of Bartley teaches the semiconductor die assembly of claim 12, further comprising: a plurality of electrically conductive elements disposed between the stack of first semiconductor dies and the second semiconductor die (C4 bumps paragraph [0030] of Arvelo or 506 and/or 510 of Bartley) wherein the first thermal path includes the plurality of electrically conductive elements (Arvelo paragraph [0036]).
Arvelo does not specify the plurality of electrically conductive elements are aligned with a plurality of through-silicon vias of a bottommost one of the first semiconductor dies of the stack.  
Bartley teaches in Figs. 16 and 17 the plurality of electrically conductive elements (506 and/or 510) are aligned with a plurality of through-silicon vias (530 attached to 506 and/or 510) of a bottommost one of the first semiconductor dies of the stack (second lowest die 500).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to make the plurality of electrically conductive elements of Arvelo in view of Bartley) to be aligned with a plurality of through-silicon vias of the bottommost one of the first semiconductor dies of the stack as taught by Bartley because according to Bartley such an arrangement allows the dies 500 to be physically and electrically coupled to one another in a stacked arrangement (paragraph [0103]) and so would be useful to couple the dies in in the assembly of Arvelo in view of Bartley.

Regarding claim 14, Arvelo in view of Bartley teaches the thermally conductive elements (512 and/or 514) are positioned interstitially between the electrically conductive elements (512 and 514 are arranged between elements 510); and the thermally conductive elements are electrically isolated from the through-silicon vias (512 and 514 are isolated from the dies paragraph [0101] and so are isolated to the vias attached to 510).

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 20090224400 A1) and further in view of Bartley.

Regarding claim 1, Rahman teaches in Fig. 1 with associated text A semiconductor die assembly, comprising: 
a first semiconductor die 104; 
a second semiconductor die 102 carrying the first semiconductor die, wherein the second semiconductor die includes a peripheral portion extending laterally outward beyond at least one side of the first semiconductor die (Fig. 1), and wherein the first semiconductor die defines a first thermal path that transfers heat away from the second semiconductor die (paragraph [0021]); and 
a thermal transfer feature 106 at the peripheral portion of the second semiconductor die, wherein the thermal transfer feature defines a second thermal path that transfers heat away from the second semiconductor die, the second thermal path being separate from the first thermal path (Fig. 1, paragraph [0021]).  
	Rahman does not specify a plurality of thermally conductive elements extending from the first to the second semiconductor die, the thermally conductive elements being electrically isolated from the first and second semiconductor dies, wherein the first thermal path includes the plurality of thermally conductive elements however Rahman does teach a plurality of thermally conductive elements 112  extending from the first to the second semiconductor die, wherein the first thermal path includes the plurality of thermally conductive elements (paragraph [0021]).
	Bartley discloses in Figs. 16 and 17 a plurality of electrically thermally conductive elements (508 and bumps 532 therebetween) disposed between a first semiconductor die (lowest semiconductor die) and a second semiconductor die (semiconductor die above lowest semiconductor die) (Figs. 16 and 17, paragraph [0103]), similar to the electrically and  thermally conductive elements of Rahman, including a plurality of thermally conductive elements (514 and/or 512 and bumps 532 therebetween), wherein the thermally conductive elements are electrically isolated from the first and second semiconductor dies (paragraphs [100] and [101]) so that by including such a plurality of thermally conductive elements in the electrically thermally conductive elements of Rahman the resulting device would comprise a plurality of thermally conductive elements extending from the first to the second semiconductor die, the thermally 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use such a plurality of thermally conductive elements as taught by Bartley in the electrically and thermally conductive elements of Rahman because according to Bartley these features increase the thermal conductivity through the semiconductor die (paragraph [0101]) and so would be useful to further remove heat in the assembly of Rahman.

Regarding claim 5, Rahman in view of Bartley teaches the semiconductor die assembly of claim 1, further comprising: an underfill material 108, wherein a first portion of the underfill material is positioned between the first and second semiconductor dies (Fig. 1). 
Rahman does not specify in the embodiment of Fig. 1 a second portion of the underfill material is positioned between the thermal transfer feature and the peripheral portion of the second semiconductor die however Rahman teaches in the embodiment of Fig. 2 or 3 an open space (space immediately around bumps 204 of 306) positioned between a thermal transfer feature (202 or 302) and a peripheral portion of a second semiconductor 102 so that by using a similar transfer feature in the embodiment of Fig. 1 where the underfill fills in the open space around the transfer feature a second portion of the underfill material is positioned between the thermal transfer feature and the peripheral portion of the second semiconductor die.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a thermal transfer feature similar to the embodiments of Figs. 2 or 3 in the embodiment of Fig. 1 because according to Rahman when using such a transfer feature a thermal conduction path is established from the primary IC die 102 to the silicon substrate 202 via the thermal contact 204 and eventually to the heat extraction element 110 (Rahman paragraph [0024])

Regarding claim 6, Rahman teaches a thermally conductive casing 500 in contact with the thermal transfer feature (Fig. 5A), wherein the thermally conductive casing extends at least partially around the first and second semiconductor dies (Fig. 5A).  

Regarding claim 7, Rahman in view of Bartley teaches the thermally conductive casing includes a cavity configured to receive at least a portion of the first and second semiconductor dies (Fig. 5A).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897